Citation Nr: 0510817	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  03-24 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a left hamstring 
disability.

2.  Entitlement to service connection for a right hamstring 
disability.

3.  Entitlement to service connection for a cardiovascular 
disability.

4.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from March 1994 to March 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The veteran limited his appeal to the 
issues on the front page of this decision.  In February 2005, 
the veteran testified at a personal hearing before the 
undersigned via videoconference.  At that time, he withdrew 
the first three issues listed on the front page of this 
decision, as set forth below.  

The veteran has raised the issue of service connection for 
tinnitus.  The Board refers this matter to the Agency of 
Original Jurisdiction (AOJ) for appropriate action.  

The issue of entitlement to service connection for bilateral 
hearing loss, is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will provide 
notification if further action is required on the part of the 
veteran.


FINDING OF FACT

At his February 2005 Board hearing, prior to the promulgation 
of a decision in the appeal, the Board received notification 
from the veteran that a withdrawal of his appeal as to the 
issues of entitlement to service connection for a left 
hamstring disability, a right hamstring disability, and a 
cardiovascular disability, was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran as to the issues of entitlement to service connection 
for a left hamstring disability, a right hamstring 
disability, and a cardiovascular disability, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed. A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2004). Withdrawal may be made 
by the appellant or by his or her authorized representative. 
38 C.F.R. § 20.204 (2004).

At his February 2005 Board hearing, prior to the promulgation 
of a decision in the appeal, the Board received written 
notification from the veteran that a withdrawal of his appeal 
as to the issues of entitlement to service connection for a 
left hamstring disability, a right hamstring disability, and 
a cardiovascular disability, was requested.  

Thus, the veteran has withdrawn his appeal as to the 
aforementioned issues.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration as to those 
issues.  Accordingly, the Board does not have jurisdiction to 
review the appeal as to these issues.  The matter of 
entitlement to service connection for a left hamstring 
disability, a right hamstring disability, and a 
cardiovascular disability, are dismissed.




ORDER

The appeal as to the issues of entitlement to service 
connection for a left hamstring disability, a right hamstring 
disability, and a cardiovascular disability, is dismissed.


REMAND

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.  Additionally, the VA's duty 
to assist the veteran includes informing him of which 
evidence VA will provide and which evidence claimant is to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  

The veteran was not sent a letter with regard to the 
directives of the Veterans Claims Assistance Act (VCAA) as to 
the issue of service connection for bilateral hearing loss.  
He was only sent a letter as to service connection for a low 
back disorder and evaluation of rhinitis.  Accordingly, the 
AOJ should undertake the appropriate actions to ensure that 
the directives of VCAA have been followed.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (invalidated, in part, the Board's 
regulatory development authority).  

The veteran is hereby informed that if there is evidence 
supporting the issue on appeal, the veteran must submit that 
evidence to the AOJ.  




Accordingly, this matter is REMANDED for the following 
actions:

The AMC should review the record and ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA and 
subsequent interpretive authority.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004).  A 
notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

Thereafter, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


